Citation Nr: 0904457	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  98-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increase in the ratings for eczema, tinea 
versicolor, and tinea pedis, currently assigned staged 
ratings of 10 percent prior to February 6, 2007, and 30 
percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1987 to February 1996.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 1996 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, granted service connection for skin rash, 
rated 0 percent, effective from March 1996.  A March 2002 
rating decision increased the rating for the veteran's 
service connected skin disability (recharacterized as eczema, 
tinea versicolor, and tinea pedis) to 10 percent, also 
effective from March 1996.  In February 2003, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In June 2003 the case was remanded for further 
development.  An August 2007 rating decision increased the 
rating to 30 percent, effective February 6, 2007 (the day of 
a VA examination).  In June 2008, the case was remanded again 
for further development.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

When the case was previously before the Board, it was noted 
that apparently contemporaneous VA examinations in February 
2004, one by VA and another by a private physician whose 
report was submitted in support of the veteran's claim 
described physical findings that were widely variant, and 
could not be reconciled (on their face).  As the private 
physician had indicated that he was seeing the veteran for 
"management" of "persistent" symptoms, the Board found 
that records of the private treatment would constitute 
critical evidence in the matter at hand.  The June 2008 
Board's remand directed the RO/AMC to send the veteran a 
letter asking him to identify all providers of treatment or 
evaluation he received for skin disability from March 1996 to 
the present, and to provide releases for records of any 
private treatment he received during such time.  The RO was 
then to secure copies of the complete records of all skin 
evaluation/treatment the veteran had identified, to 
specifically include the records from B.S., M.D. at Scripps 
Clinic (whose March 1, 2004 dated report is associated with 
the claims file).  In conjunction with this request the 
veteran was to be specifically advised of the provisions of 
38 C.F.R. § 3.158(a) (which provides that where evidence 
requested in connection with an original claim or claim for 
increase is not furnished within one year after the date of 
the request, the claim will be considered abandoned, and that 
after the expiration of one year, further action will not be 
taken unless a new claim is received).  .

The post Board remand August 2008 Huntington West Virginia RO 
letter to the veteran did not advise him of the provisions of 
38 C.F.R. § 3.158(a).  Notice of such provisions is necessary 
because if a claim is to be processed under those provisions, 
due process considerations dictate that the veteran was made 
aware of the consequences of his noncompliance with a request 
for information/releases sought.  Furthermore, a remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Accordingly, while the Board 
regrets further delay, it has no choice but to remand the 
case again.

The case is REMANDED to the RO for the following:

1.  The RO should send a letter to the 
veteran asking him to identify all 
providers of treatment or evaluation he 
received for skin disability from March 
1996 to present, and to provide releases 
for records of any private treatment he 
received during such time.  He should also 
be asked to specify any extended periods 
of time during that interval when he did 
not receive treatment.  The RO should 
provide him with sufficient release forms 
to provide releases for each provider he 
identifies, and he must provide such 
releases.  The releases he provides must 
specifically include a release for 
complete records of all evaluation and 
treatment he received from Dr, B.S. (whose 
March 1, 2004 dated report is associated 
with the claims file)   In conjunction 
with this development the must be advised 
of the provisions of 38 C.F.R. § 3.158(a), 
and that his claim/appeal will be 
processed under those provisions if he 
fails to respond to the request for 
information and releases.  The RO must 
secure copies of the complete records of 
any skin evaluation or treatment from all 
providers the veteran identifies (to 
specifically include those from Dr. B.S.).   

2.  RO should undertake any further 
development suggested by any records 
received pursuant to the request in #1, 
above.


3.  The RO should then readjudicate the 
matter of the ratings for eczema, tinea 
versicolor, and tinea pedis.  If the 
benefit sought is not granted to the 
veteran's satisfaction, denied, the RO 
should issue an appropriate supplemental 
statement of the case in the matter and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

